DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s CLAIM AMENDMENTS filed on July 19, 2022 is respectfully acknowledged. Claims 1-7, 9-14, 16-20, 22, 24 and 26-32 are now pending for examination.

Response to Arguments
3.	Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. 
Applicant states that Donnelly fails to teach or suggest “estimating, by the one or more processors, an amount of time the vehicle will need to stop for the passenger to enter or exit the vehicle based on information other than location information provided by the passenger to an application stored on a client computing device associated with the passenger”. However, Donnelly et al. specifically discloses that “estimated time of user arrival can be indicative of, for example, a time at which the user is estimated to complete boarding of the autonomous vehicle” [0043]. Donnelly et al. further discloses that “the estimated time to user arrival can be based at least in part on historic data”, wherein “such historic data can include, for example, previous correlations between changes in the signal strength of an identifier and the user's time to arriving at a vehicle” [0044].
Applicant states that the Examiner has failed to show where the feature of “stopping, by the one or more processors, the vehicle at the selected possible stopping place to allow the at least one passenger to enter or exit the vehicle” is taught by Donnelly. Therefore, Examiner submits that Donnelly et al. discloses this feature by teaching that “the autonomous vehicle can determine an amount of stopping time that the object(s) within its surroundings would be impacted as the autonomous vehicle waits for the user's arrival (e.g., how long other vehicles would be caused to stop while waiting for the user)” [0043]. Donnelly et al. further teaches that “in the event that the level of traffic (e.g., the number of other vehicles that would be impacted by an in-lane stop) is below a traffic threshold, the autonomous vehicle can determine that the vehicle can stop within the travel way to wait for the user to arrive at the vehicle. In another example, in the event that the estimated time of user arrival is below the time threshold, the autonomous vehicle can determine that the vehicle can stop at least partially within the travel way” [0048].
Applicant states that Iagnemma cannot possibly teach “selecting, by the one or more processors, either the first or second one of the plurality of possible stopping places based on results of the first and second comparisons; and, stopping, by the one or more processors, the vehicle at the selected possible stopping place to allow the passenger to enter or exit the vehicle.” However, lagnemma et al. discloses that excluding sub-regions from the proximity region where stopping is not allowed, and retaining the sub-regions where stopping is allowed, wherein some sub-regions might be excluded because the allowed stopping time in the stopping places in that sub-region is not sufficient to carry out the stopped activity, or because cargo stops might be slower than for passengers because of time needed to load or unload. (Col. 10, lines 47-49; Col. 11, lines 3-5, 10, 11). The retaining of the allowed sub-regions is interpreted as the selected one of the pluralities of possible stopping places over the excluded sub-regions interpreted as other one of the plurality of stopping places. Therefore, it is considered by the Examiner that a comparison of the time of activity at each sub-region vs. the allowed time at each stopping place has to be made in order for the system of lagnemma et al. to be able to make the above time determinations to identify which sub-regions are retained and which sub-regions are excluded.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-7, 9-14, 16-20, 22, 24, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donnelly et al. (US 2018/0341274 A1) in view of lagnemma et al. (US 10,681,513 B2).

Regarding claims 1, 12 and 20, Donnelly et al. discloses a method, system and non-transitory computer-readable medium for stopping a vehicle (i.e. vehicle 104) to pick up or drop off a passenger (i.e. user 110) at a location (i.e. vehicle service(s) can be offered to users via a software application that can utilize operations computing system 106 to coordinate and/or manage vehicle 104 to provide vehicle services to a user 110) [0076; FIG. 1], the method, system and non-transitory computer- readable medium comprising:
maneuvering, by one or more processors, the vehicle towards the location (i.e. vehicle computing system 102 can control the vehicle 104, e.g., via a motion plan 134 implemented by the control system(s) 116 to travel along a first vehicle route 204 to arrive within a vicinity 206 of location 202 associated with user 110) [0082; FIG. 1 & 2];
estimating, by the one or more processors, an amount of time the vehicle will need to stop for the passenger to enter or exit the vehicle based on information other than location information provided by the passenger to an application stored on a client computing device associated with the passenger (i.e. estimated time of user arrival can be indicative of, for example, a time at which the user is estimated to complete boarding of the autonomous vehicle; the estimated time to user arrival can be based at least in part on historic data, wherein such historic data can include, for example, previous correlations between changes in the signal strength of an identifier and the user's time to arriving at a vehicle [0043, 0044];
once the vehicle is a predetermined distance from the location, determining, by the one or more processors, a plurality of possible stopping places at which it is appropriate to stop the vehicle for the passenger to enter or exit the vehicle (i.e. vehicle 104 can process the sensor data 118 to determine if there are any available parking locations out of the vehicle's travel way that are not currently occupied by other vehicles within the vehicle's surrounding environment) [0090];
determining, by the one or more processors, a first threshold period of time during which the vehicle is allowed to stop at a first one of the plurality of possible stopping places (i.e. the vehicle computing system 102 can determine an estimated time until the user 110 completes boarding of the vehicle 104 (e.g., enters the vehicle 104 and fasten a seatbelt for a transportation service). This can be made up of an estimated time until the user 110 starts boarding the vehicle 104 (e.g., the time needed to walk to the vehicle 104, the time until the vehicle doors unlock, etc.) and an estimated time of boarding duration for a user 110 (e.g., toload luggage, help other passengers board, etc.). The vehicle computing system 102 can also determine an estimated time until the user 110 places an item in the vehicle 104 (e.g., fora courier service). The estimated time estimated time of user arrival (e.g., estimated time until the user 110 completes boarding) can help the vehicle computing system 102 determine whether or not to stop at least partially in the travel way 600 [0109]; 
performing, by the one or more processors, a first comparison of the estimated amount of time to the first threshold period of time (i.e. vehicle computing system 102 can compare the estimated time for interaction between the user 110 and the vehicle 104 to time constraint 750; the computing system 102 of Donnelly is shown capable of determining an available parking location out of a number of designated locations to parka vehicle [0090], and estimating the time needed to have the vehicle parked to board passengers and load luggage [0109, 0128]; and
stopping the vehicle at the selected possible stopping place to allow the passenger to enter or exit the vehicle (i.e. the autonomous vehicle can determine an amount of stopping time that the object(s) within its surroundings would be impacted as the autonomous vehicle waits for the user's arrival (e.g., how long other vehicles would be caused to stop while waiting for the user); in the event that the level of traffic (e.g., the number of other vehicles that would be impacted by an in-lane stop) is below a traffic threshold, the autonomous vehicle can determine that the vehicle can stop within the travel way to wait for the user to arrive at the vehicle. In another example, in the event that the estimated time of user arrival is below the time threshold, the autonomous vehicle can determine that the vehicle can stop at least partially within the travel way) [0043, 0048].
Donnelly et al. does not disclose the method, system and non-transitory computer- readable medium comprising:
determining, by the one or more processors, a second threshold period of time during which the vehicle is allowed to stop at a second one of the plurality of possible stopping places.
However, lagnemma et al. discloses that excluding sub-regions from the proximity region where stopping is not allowed, and retaining the sub-regions where stopping is allowed, wherein some sub- regions might be excluded because the allowed stopping time in the stopping places in that sub-region is not sufficient to carry out the stopped activity, or because cargo stops might be slower than for passengers because of time needed to load or unload. (Col. 10, lines 47-49; Col. 11, lines 3-5, 10, 11). In other words, lagnemma et al. discloses multiple sub-regions interpreted as possible stopping places, wherein each sub-region is confirmed as a stopping place based on whether the time needed to perform the activity at a type of place (i.e. a place to load passengers vs. a place to load cargo) would fit within or exceed the allowed time to stop a vehicle, and wherein the allowed time to stop a vehicle for each sub- region is interpreted as the threshold period of time.
Donnelly et al. does not disclose the method, system and non-transitory computer- readable medium comprising:
performing, by the one or more processors, a first comparison of the estimated amount of time to the first threshold period of time; and
performing, by the one or more processors, a second comparison of the estimated amount of time to the second threshold period of time.
However, Examiner’s position is that the system of lagnemma et al. would not be able to make the above time determinations for the multiple sub-regions/stopping places without making a comparison of the time of activity at each sub-region and the allowed time at each stopping place. Therefore, it is considered that lagnemma etal. inherently discloses the performing of the comparisons of the time needed to perform the activity at a type of place vs. the allowed time to stop a vehicle for each sub-region/stopping place.

Donnelly et al. does not disclose the method, system and non-transitory computer-readable medium comprising:
selecting, by the one or more processors, either the first or second one of the plurality of possible stopping places based on results of the first and second comparisons.
However, lagnemma et al. discloses that excluding sub-regions from the proximity region where stopping is not allowed, and retaining the sub-regions where stopping is allowed, wherein some sub-regions might be excluded because the allowed stopping time in the stopping places in that sub-region is not sufficient to carry out the stopped activity, or because cargo stops might be slower than for passengers because of time needed to load or unload. (Col. 10, lines 47- 49; Col. 11, lines 3-5, 10, 11). The retaining of the allowed sub-regions is interpreted as the selected one of the plurality of possible stopping places over the excluded sub-regions interpreted as other one of the plurality of stopping places. Again, it is considered by the Examiner that the system of lagnemma et al. would not be able to make the above time determinations to identify which sub-regions are retained and which sub-regions are excluded without making a comparison of the time of activity at each sub- region vs. the allowed time at each stopping place.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer- readable medium of Donnelly et al. to include the features of lagnemma et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

Regarding claims 2 and 13, Donnelly et al. further discloses wherein the estimating is performed based on whether the passenger will be exiting or entering the vehicle at the location (i.e. the vehicle computing system 102 can determine an estimated time until the user 110 completes boarding of the vehicle 102 based at least in part on the location data associated with the user device 110 and the data associated with the user 110) [0127].

Regarding claims 3 and 14, Donnelly et al. further discloses wherein the estimating is performed using a minimum amount of time and adding to that minimum amount of time additional time according to a plurality of factors (i.e. the estimated time of user arrival can also factor in additional amounts of time that can impact the object(s) within the surrounding environment of the autonomous vehicle while the autonomous vehicle is stopped, awaiting the user) [0047].

Regarding claim 4, Donnelly et al. further discloses the method of claim 1, wherein the information indicates whether the passenger has any packages (i.e. additional amounts of time can be associated with a user loading luggage or other items for transportation within the vehicle) [0047].

Regarding claim 5, Donnelly et al. further discloses the method of claim 1, wherein the information indicates whether any packages need to be retrieved from a cargo compartment of the vehicle (i.e. additional amounts of time can be associated with a user receiving delivered item(s) from/placing item(s) within the vehicle) [0047].

Regarding claim 6, Donnelly et al. further discloses wherein the information indicates whether any packages need to be placed in a cargo compartment of the vehicle (i.e. additional amounts of time can be associated with a user loading luggage or other items for transportation within the vehicle) [0047].

Regarding claim 7, Donnelly et al. further discloses wherein the information includes historical information identifying prior amounts of time for the passenger entering or exiting one or more vehicles (i.e. the vehicle computing system 102 can obtain historic data 714 to help determine the estimated time until the user 110 starts interaction with the vehicle 104 (e.g., the estimated time until the user starts boarding the vehicle 104 (ETSB)) [0122].

Regarding claims 9 and 16, Donnelly et al. further discloses the method and system of claims 1 and 12, wherein the information indicates whether a child safety seat will be installed (i.e. the additional amounts of time can be determined based at least in part on information provided with a service request (e.g., type of service, destination, number of passengers, child's car seat requested, etc.) [0047].

Regarding claims 10 and 17, Donnelly et al. further discloses the method and system of claims 1 and 12, wherein the information includes historical traffic information (i.e. the traffic constraint can be based at least in part on historic traffic data that indicates the level of traffic previously occurring in that geographic area) [0041].

Regarding claims 11 and 18, Donnelly et al. does not disclose the method and system of claims 1 and 12 comprising:
filtering the first and second possible stopping places based on the results of the first and second comparisons; and
determining a cost value for each of the filtered first and second stopping places, wherein the selecting if further based on the cost values.

However, lagnemma et al. discloses the limitation “filtering the first and second possible stopping places based on the results of the first and second comparisons” by teaching that excluding sub-regions from the proximity region where stopping is not allowed, and retaining the sub-regions where stopping is allowed, wherein some sub-regions might be excluded because the allowed stopping time in the stopping places in that sub-region is not sufficient to carry out the stopped activity (Col. 10, lines 47-49; Col. 11, lines 3-5).
Further, lagnemma et al. discloses the limitation “determining a cost value for each of the filtered first and second stopping places, wherein the selecting if further based on the cost values” by teaching that the AV system creates a generalized cost or utility function 274 for stopping places that normalizes all factors to create a single cost or utility value 276 associated with each stopping place, depending on the type of stopped activity, e.g., whether it is a pickup or drop-off of a passenger, multiple passengers, or a parcel (Col. 13, lines 55-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, and system of Donnelly et al. to include the features of lagnemma et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

Regarding claim 19, Donnelly et al. further discloses the system of claim 12 further comprising the vehicle (i.e. vehicle 104) [0059].

Regarding claims 22, 24 and 26, neither Donnelly et al. nor lagnemma et al. disclose the method, system and non- transitory computer-readable medium of claims 1, 12 and 20, wherein the first threshold period of time and second threshold period of time are adjusted based on time of day or current traffic conditions.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, and system of Donnelly et al. to include wherein the first threshold period of time and second threshold period of time are adjusted based on time of day or current traffic conditions, since the system of Donnelly et al. facilitates the determination of the stopping place based on the time of day.

Regarding claims 27-29, Donnelly et al. does not disclose the method, system and non-transitory computer-readable medium of claims 1, 12 and 20, wherein the one or more processors are further configured to determine a third threshold period of time during which the vehicle is allowed to stop at a third one of the plurality of possible stopping places.
However, lagnemma et al. discloses that excluding sub-regions from the proximity region where stopping is not allowed, and retaining the sub-regions where stopping is allowed, wherein some sub- regions might be excluded because the allowed stopping time in the stopping places in that sub-region is not sufficient to carry out the stopped activity, or because cargo stops might be slower than for passengers because of time needed to load or unload. (Col. 10, lines 47-49; Col. 11, lines 3-5, 10, 11). In other words, lagnemma et al. discloses multiple sub-regions interpreted as possible stopping places, wherein each sub-region is confirmed as a stopping place based on whether the time needed to perform the activity at a type of place (e.g. a place to load passengers vs. a place to load cargo) would fit within or exceed the allowed time to stop a vehicle, and wherein the allowed time to stop a vehicle for each sub-region is interpreted as the threshold period of time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of lagnemma et al. to include the third threshold period of time and third possible parking place because lagnemma et al. discloses multiple allowed times to stop at multiple sub-regions/stopping places.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer- readable medium of Donnelly et al. to include the features of lagnemma et al. in order to provide highly accurate estimated windows for pick-ups and/or deliveries.

Regarding claims 30-32, neither Donnelly et al. nor Iagnemma et al. specifically disclose the method, system and non-transitory computer-readable medium of claims 27-29, wherein:
the first threshold period of time corresponds to a type of the first possible stopping place that is a parking spot or is other than a parking spot, the second threshold period of time corresponds to a type of the second possible stopping place that is a parking spot or is other than a parking spot, and wherein the third threshold period of time corresponds to a type of the third possible stopping place that is a parking spot or is other than a parking spot.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system and non-transitory computer- readable medium of Donnelly et al. to include wherein the first threshold period of time corresponds to a type of the first possible stopping place that is a parking spot or is other than a parking spot, the second threshold period of time corresponds to a type of the second possible stopping place that is a parking spot or is other than a parking spot, and wherein the third threshold period of time corresponds to a type of the third possible stopping place that is a parking spot or is other than a parking spot, since the system of Iagnemma et al. facilitates multiple sub-regions as stopping places based on whether the time needed to perform the activity at a type of place would fit within or exceed the allowed time to stop a vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664